ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant's preliminary amendment filed on 11/22/2021 has been entered.  Claim1 has been amended.  Claim 2 has been cancelled.  Claims 1 and 3-14 are still pending in this application, with claim 1 being independent.
Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10995941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: similar to the reasons for allowance as they apply to US 10995941 for which the terminal disclaimer now applies, the prior art of record, including that which is listed on the attached PTO-892 fails to disclose or render obvious in particular a plurality of light modules serially connected along a longitudinal axis, with direct connections between first and second longitudinal sides of rectangular enclosures of the adjacent light modules, a luminaire pivotably mounted to first and second ends of the enclosure, with the luminaires of the light modules being each independently, pivotably adjustable, and, wherein, the serially-connected light modules are secured to a pivotable mounting coaxially aligned with the longitudinal axis as called for in the claimed combination of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896